Citation Nr: 0418289	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 10 to June 
21, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In February 2004, the veteran 
testified at a hearing at Board headquarters in Washington, 
DC, before the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for hypertension that he 
claims developed in September 1968 when he reported to a 
Raleigh, North Carolina, induction center for an examination 
ordered by his local draft board.  He argues that his 
personal distress at learning he would be reactivated into 
military service if found physically fit caused the 
hypertension for which he continues to be treated.  

The record of evidence reflects that the veteran's blood 
pressure was essentially normal when he was examined for pre-
induction into service in February 1968 and for hardship 
discharge in June 1968.  Thereafter, he was transferred to 
the U.S. Army Reserve and, on July 17, 1968, he was 
discharged.  The veteran testified that he received a 
hardship discharge to care for his grandmother.  He further 
related that, sometime in August 1968, he received a notice 
to report to an induction center for an examination scheduled 
in September 1968.  The veteran maintains that he was 
completely unaware that he could be reactivated into military 
service.

It appears that the veteran attempted to obtain copies of his 
Selective Service System (SSS) records regarding his 
classification for active service in the summer of 1968.  
However, in a February 2002 letter, the SSS advised him that, 
for men who registered with the SSS prior to 1980, the only 
remaining records were the registration card and 
classification records, and that all other records were 
destroyed.  According to an SSS extract, the veteran was 
classified "1A" in August 1966 and considered qualified for 
service based on findings of a February 1968 Armed Forces 
Physical Examination (AFPE).  In August 1968, the veteran was 
again classified as "1A" but found "NQ" (not qualified) 
for active service, evidently based on findings of a 
September 30, 1968, AFPE, although a copy of that examination 
report is apparently unavailable.

In his oral testimony and written statements, the veteran 
states that he had no health problems and no personal or 
family history of high blood pressure prior to entering 
service in February 1968, and no problems after his June 1968 
discharge.  He asserts that he received the draft board 
notice to report for the September 1968 physical examination, 
but never imagined he could be reactivated.  According to the 
veteran, on September 29, 1968, when he reported to the 
Raleigh induction center for the scheduled examination and 
learned that he could be returned to active service, his 
blood pressure reading was high.  He testified that he was 
placed in a hotel that night at Government expense, and that 
blood pressure readings taken the next day, September 30, 
1968, were still elevated.  He asserts that he was then 
returned home and advised to see a private physician.  

In support of his contentions, the veteran points to an 
October 5, 1968, written record from Dr. A. who said that the 
veteran, who was 20 years old, appeared to be under severe 
emotional distress from having to leave his grandmother to go 
into service.  Dr. A. noted that there was no patient or 
family history of high blood pressure.  In Dr. A.'s opinion, 
since the veteran did not have any past history of high blood 
pressure, "it is likely that [the veteran] acquired 
[hypertension] secondary to the emotional distress, when he 
was told that he would be drafted back into service at the 
place he went to for his military examination".  Dr. A. 
treated the veteran with prescribed medication until 1982, 
and recent medical records indicate that the veteran 
continues to be treated for the disorder.

The veteran contends that his high blood pressure developed 
on September 29-30, 1998, at the Raleigh induction center 
when he complied with draft board orders to report for a 
scheduled physical examination.  He points to 38 C.F.R. 
§ 3.7(o) (2003) which, in pertinent part, provides that 
certain individuals and groups may be considered to have 
performed active military service, including draftees and 
selectees when reporting for preinduction examination or for 
final induction into active duty.  38 C.F.R. § 3.7(o)(2).  
The Board believes that, in the interest of fairness and due 
process, the veteran should be afforded a VA examination to 
address the matter of the etiology of any hypertension found 
to be present.

The Board further notes that, according to a November 1999 
administrative decision, the Social Security Administration 
(SSA) held the veteran to be totally disabled since 1998 due, 
in part, to hypertension.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
veteran's SSA records should be obtained in connection with 
service connection claim.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since February 2002.  The RO 
should then request all pertinent medical 
records from these medical providers.

3.	The RO should obtain a copy of the 
determination by the Social Security 
Administration which found the veteran to be 
disabled for purposes of SSA benefits, 
including the medical records upon which that 
decision was based.  

4.	The veteran should be scheduled for 
appropriate VA examination to determine the 
etiology of any hypertension found to be 
present.  A complete history of the claimed 
disorder should be obtained from the veteran.  
All indicated tests and studies should be 
conducted, and all clinical findings reported 
in detail.  The examiner is requested to 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
hypertension was caused by military service, 
including the veteran's emotional distress 
during his September 30, 1968, induction 
examination upon learning that he would be 
reactivated if found physically fit, or 
whether such an etiology or relationship is 
less than likely (i.e., less than a 50-50 
probability).  The examiner is particularly 
requested to address the opinion expressed in 
Dr. A.'s October 5, 1968, written record.  A 
complete rationale should be provided for all 
opinions expressed.  The veteran's claims 
files must be made available to the examiner 
in conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claim of service connection for 
hypertension.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2003 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



